     Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


JUDICIAL WATCH, INC.,

     Plaintiff,

              v.
                                                No. 14-cv-1242 (RCL)
U.S. DEPARTMENT OF STATE,

     Defendant.




         INTERVENOR HILLARY RODHAM CLINTON’S OPPOSITION
                 TO PLAINTIFF’S MOTION TO COMPEL



                                 David E. Kendall (D.C. Bar No. 252890)
                                 Katherine M. Turner (D.C. Bar No. 495528)
                                 Stephen L. Wohlgemuth (D.C. Bar. No. 1027267)
                                 WILLIAMS & CONNOLLY LLP
                                 725 Twelfth Street, N.W.
                                 Washington, DC 20005
                                 Telephone: (202) 434-5000
                                 Facsimile: (202) 434-5029

                                 Counsel for Intervenor Hillary Rodham Clinton
        Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 2 of 11



                                       INTRODUCTION

       Judicial Watch moves to compel the production of a December 5, 2014 memorandum writ-

ten by Heather Samuelson, an attorney for Intervenor Secretary Clinton. The memorandum is

classic opinion work product and is not discoverable: it reflects the judgment of Secretary Clin-

ton’s attorneys about certain search techniques and methods used in responding to the State De-

partment’s request for Secretary Clinton’s emails, as well as an analysis of the emails identified

for production. Secretary Clinton’s attorneys exercised this judgment and performed this analysis

at a time when litigation and investigations concerning her email practices were foreseeable. But

even if the memorandum were treated as fact work product, it would still be entitled to protection.

This Court ruled that the memorandum is relevant to discovery in this FOIA case to the extent it

sheds light on the responsiveness standard Secretary Clinton’s attorneys used to decide which of

her emails were work-related and which were personal. That standard, however, is already well

known and indeed has been the subject of discovery in this case. Notably, Ms. Samuelson has

already testified that if an email was arguably work-related, it was produced; if it was purely per-

sonal, it was not. The goal was, as Ms. Samuelson has testified, to be over-inclusive with respect

work-related emails. Judicial Watch does not have substantial need for the memorandum to dis-

cover that standard. In fact, the memorandum memorializes certain techniques and methods that

Ms. Samuelson used when searching Secretary Clinton’s emails but it does not memorialize the

responsiveness standard that was applied in the review. As a result, Judicial Watch cannot over-

come fact work-product protection.

                                        BACKGROUND

       On June 13, 2019, as part of the “exceedingly rare” and unusually extensive discovery

taken in this FOIA case, Dkt. 39, Judicial Watch deposed Heather Samuelson, who was one of



                                                 1
        Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 3 of 11



Secretary Clinton’s personal attorneys after Secretary Clinton left office. Ms. Samuelson reviewed

Secretary Clinton’s emails in response to the State Department’s request for those emails. At her

deposition, Ms. Samuelson referred to an “after-action memo” she created regarding her review of

those emails. Ex. A (Samuelson Dep. Tr. 183:17-184:16). Her counsel objected on work-product

grounds to questions seeking the content of the memorandum. Id. at 191:14–21, 192:10–20.

       This Court later ruled that Judicial Watch could serve a document request seeking the “af-

ter-action memo” because it was entitled to “more information about how Secretary Clinton ulti-

mately determined which emails were public records and which were private.” Dkt. 137 at 50:22–

25. After Judicial Watch served its request, Secretary Clinton objected “on the grounds that it calls

for information covered by the work-product doctrine.” Dkt. 162-2 at 3. Her response provided

further information supporting the invocation of work-product protection, including that the doc-

ument in question is a “[s]ix page, single-spaced memorandum” written by Ms. Samuelson and

directed to Secretary Clinton’s personal attorney David Kendall “regarding a response to the State

Department’s request for documents” and that it was “prepared by counsel in anticipation of po-

tential investigations and litigation regarding Secretary Clinton’s electronic mail.” Id.

       The memorandum itself explains some (but not all) of the techniques and methods that Ms.

Samuelson used to search Secretary Clinton’s emails in response to the State Department’s re-

quest—i.e., it discloses particular search and review techniques employed by Ms. Samuelson. The

memorandum also includes analysis of the emails that were ultimately produced. Secretary Clin-

ton’s lawyers produced Secretary Clinton’s emails to the State Department on December 5, 2014—

the same date as Ms. Samuelson’s memorandum. The memorandum does not articulate the re-

sponsiveness standard that Ms. Samuelson used to determine whether an email was within the

scope of State’s request. Ms. Samuelson has already explained what that responsiveness standard



                                                 2
        Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 4 of 11



was: if an email was arguably work-related, it was produced, and if it was purely personal, it was

withheld.

                                           ARGUMENT

I.     Legal Standard

       “The work-product privilege protects written materials lawyers prepare ‘in anticipation of

litigation.” In re Sealed Case, 146 F.3d 881, 884 (D.C. Cir. 1998) (quoting Fed. R. Civ. P.

26(b)(3)). The doctrine “protects the adversary process” by “ensuring that lawyers can prepare for

litigation without fear that opponents may obtain their private notes, memoranda, correspondence,

and other written materials.” Id. Importantly, a document may be prepared “in anticipation of

litigation” without reference to “specific claims and litigation,” particularly where “the attorney

who prepared the documents acted as a ‘legal advisor’ protecting his or her clients ‘from the pos-

sibility of future litigation.’” Stein v. U.S. Dep’t of Justice, 134 F. Supp.3d 457, 478 (D.D.C. 2015)

(quoting In re Sealed Case, 146 F.3d at 885)).

       The work-product doctrine protects not only “the mental processes and opinions of the

drafter of the document in question,” but also the “factual material that is bound up with the

drafter’s opinions and recommendations.” United States v. All Assets Held at Bank Julius Baer &

Co., Ltd., 169 F. Supp.3d 54, 57 (D.D.C. 2015). “Opinion work product . . . is virtually undiscov-

erable.” Dir., Office of Thrift Supervision v. Vinson & Elkins, LLP, 124 F.3d 1304, 1307 (D.C.

Cir. 1997). A party seeking fact work product must “show[] a substantial need for the materials

and an undue hardship in acquiring the information any other way.” Id.

II.    The Requested Document Is Protected Opinion Work Product.

       The memorandum is protected opinion work product. First, it was prepared in anticipation

of foreseeable litigation or investigations concerning Secretary Clinton’s emails. Second, the



                                                  3
        Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 5 of 11



memorandum reflects the judgments of Secretary Clinton’s legal team about what search tech-

niques and methods should be used when responding to State’s request.

       Litigation and investigations were reasonably foreseeable as of December 2014, when Ms.

Samuelson wrote the memorandum. At that time—just months before Secretary Clinton publicly

announced her candidacy for president—it was clear that Secretary Clinton’s use of private email

could be the subject of investigations and litigation.1 Indeed, the State Department’s records re-

quest referenced the potential for litigation by the Attorney General under the Federal Records

Act. Ex. E at 8. And the mere existence of this FOIA case confirms the point. Perhaps recogniz-

ing that some investigation or litigation over Secretary Clinton’s use of private email was foresee-

able in December 2014, Judicial Watch contends that the memorandum is not work product be-

cause there was no “specific litigation” contemplated at that time. Dkt. 162 at 6. But “a ‘specific

claim’ of litigation need not precipitate the document.” Dkt. 119 at 2. Instead, an attorney “need

only ‘belie[ve] that litigation [i]s a real possibility, and that belief must [be] objectively reasona-

ble.’” Id. at 3 (quoting In re Sealed Case, 146 F.3d at 884); Stein, 134 F. Supp.3d at 478. There

is good reason for this rule: “It is often prior to the emergence of specific claims that lawyers are

best equipped either to help clients avoid litigation or to strengthen available defenses should liti-

gation occur.” In re Sealed Case, 146 F.3d at 886. Withholding work-product protection from

lawyers in that position would discourage them from “engaging in the writing, note-taking, and




1
 See, e.g., In re Sealed Case, 146 F.3d at 885–86 (materials prepared in anticipation of litigation
where attorney was “aware that the [FEC] had the authority to conduct investigations” and that
entity “had been criticized in the press,” “even though at the time, neither FEC nor the DNC had
made any specific claim”); E.E.O.C. v. Lutheran Social Servs., 186 F.3d 959, 969 (D.C. Cir. 1999)
(materials prepared in anticipation of litigation where “evidence suggest[ed] that litigation lay just
over the horizon” and “fear of litigation was eventually confirmed,” even though “charges [were]
nonspecific”).

                                                  4
        Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 6 of 11



communications [that are] so critical to effective legal thinking.” Id. Because litigation and in-

vestigations regarding Secretary Clinton’s use of private email were a real possibility as of De-

cember 2014, and because the memorandum was prepared with that outcome in mind, it is proper

to classify the memorandum as having been “prepared in anticipation of litigation” within the

meaning of the work-product doctrine.

        The memorandum—written from one lawyer to another—embodies opinions and judg-

ments about the search techniques and methods that the attorneys determined to employ in re-

sponding to the State Department’s document request. That is classic opinion work product. In

re Sealed Case, 676 F.2d 793, 809 (D.C. Cir. 1982) (opinion work product “reveals the opinions,

judgments, and thought processes of counsel”). Judicial Watch tries to cast the memorandum as

“factual work product” because it contains “factual information memorializing searches and tech-

niques for retrieving Secretary Clinton’s governmental records.” Dkt. 162 at 6. This argument

misunderstands the distinction between fact work product and opinion work product. A document

is fact work product if it contains factual material that does not reveal “the attorney’s thought

processes and theories.” F.T.C. v. Boehringer Ingelheim Pharm., Inc., 778 F.3d 142, 151 (D.C.

Cir. 2015). Here, the “searches and techniques” memorialized in the memorandum reflect the

thought processes and judgments of Secretary Clinton’s counsel. Like any document reflecting a

lawyer’s judgment about how best to protect a client in the event of foreseeable litigation or inves-

tigation, it is opinion work product. See United States v. Adlman, 134 F.3d 1194, 1200 (2d Cir.

1998) (noting that the work-product doctrine’s “primary concern” is “analysis that candidly dis-

cusses the attorney’s litigation strategies”).

        Judicial Watch also claims that the memorandum is fact work product by relying on this

Court’s prior ruling that “any contemporaneous documents shedding light on the three narrow



                                                 5
           Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 7 of 11



discovery topics—even documents evincing attorney impressions, conclusions, opinions, and the-

ories—constitute fact work-product.” Dkt. 119 at 6. But the Court reached that conclusion in the

context of a discovery dispute over State Department documents. The Court reasoned that the

three discovery topics—which included an inquiry into State’s potential bad faith—are “answera-

ble only through State officials’ (including attorneys) contemporaneous thoughts, beliefs, and con-

clusions.” Id. at 5. Because the thought process of State’s lawyers are material facts, the Court

held that documents evidencing their mental impressions were fact work product. Id. That is not

the case with respect to the memorandum: the thoughts, beliefs, and conclusions of Secretary

Clinton’s counsel are not at issue here. Indeed, the only topic of discovery relevant to Secretary

Clinton is her intent in using private email when she was serving as Secretary. The memoran-

dum—which was created years after she left the State Department—has nothing to do with that

subject.

       Because Judicial Watch has not even attempted to make the “extraordinary showing of

necessity” required “to obtain opinion work product,” Boehringer Ingelheim Pharm., 778 F.3d at

153, the motion should be denied.

III.   Judicial Watch Has Failed To Demonstrate Substantial Need or Undue Hardship.

       Even if the memorandum were considered fact work product, Judicial Watch cannot show

the requisite “substantial need” and “undue hardship” to justify its production. “[O]nly under

unique circumstances, including where a witness refuses to speak with the movant and where the

information at issue [is] otherwise unavailable, [can] a moving party demonstrate ‘substantial

need’ and ‘undue hardship.’” FTC v. Staples, Inc., No. 15-cv-2115, 2016 WL 259642, at *4

(D.D.C. Jan. 21, 2016).




                                                6
        Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 8 of 11



       Judicial Watch asserts that it has substantial need for the memorandum because the docu-

ment “is directly relevant to the adequacy of the search,” citing testimony by former State Depart-

ment official John Hackett about the responsiveness standard that “Secretary Clinton’s attorneys

used to separate the personal emails from Clinton’s State Department emails.” Dkt. 162 at 7. But

Judicial Watch already knows the responsiveness standard that Secretary Clinton’s attorneys used,

and had a full opportunity to depose Ms. Samuelson and Cheryl Mills concerning that topic. That

standard has been widely described in public statements and deposition testimony, including by

Ms. Samuelson herself. For example:

      Ms. Samuelson testified at her deposition that once she received “all of the e-mails that

       [Platte River Networks] had in [its] possession,” Ex. A at 159:1-2, Secretary Clinton’s at-

       torneys “reviewed those [emails] for what was work related and what was personal,” and

       “[t]here was a decision to be over inclusive in terms of what was work related,” id. at

       153:8-15; see also id. at 161:10-11 (“I’m just saying we were over inclusive.”).

      Judicial Watch deposed Cheryl Mills in a separate FOIA case on May 27, 2016. At that

       deposition, Ms. Mills explained, “We reviewed [Secretary Clinton’s] records to determine

       what were federal records that should be returned or what potentially were federal records.”

       Dkt. 142-1 (Mills Dep. Tr. 247:20–248:7).

      In her October 22, 2015 testimony before the House Select Committee on Benghazi, Sec-

       retary Clinton testified that her attorneys “conducted a rigorous review” of her emails and

       “were asked to provide anything that could be possibly construed as work-related.” Ex. B

       (Tr. 401–02).




                                                7
        Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 9 of 11



      According to an FBI 302 form summarizing her July 2, 2016 interview with the FBI, Sec-

       retary Clinton “directed her legal team to assist” the State Department with its records re-

       quest “in any way they could,” and that she “expected her team to provide any work-related

       or arguably work-related emails to State.” Ex. C at 10.

      The National Archives and Records Administration determined that 1,246 documents pro-

       duced by Secretary Clinton were not work-related, showing that the standard employed by

       Secretary Clinton’s attorneys was in fact over-inclusive. Ex. D.

The responsiveness standard employed during the review of Secretary Clinton’s emails is thus

widely known. In that context, the incremental value (if any) of a memorandum memorializing

the search techniques and methods used by an attorney to implement that standard is not out-

weighed by the important interests served by the work-product doctrine. See Dir., Office of Thrift

Supervision, 124 F.3d at 1308 (no substantial need where “two of the three government lawyers

present at the FDIC interview have already given their notes to OTS” and government “has not

identified any new information that it hopes to find” in requested document).

       Finally, any asserted “need” for the memorandum in this FOIA case is illusory because it

will not help Judicial Watch locate additional documents, and therefore is outside the bounds of

permissible discovery in a FOIA case. See Asarco, Inc. v. EPA, No. 08-cv-1332, 2009 WL

1138830, at *2 (D.D.C. Apr. 28, 2009) (denying discovery and noting that the “remedy” for a

“deficient agency performance” is “a remand to the agency to complete an adequate search, not

discovery”). The D.C. Circuit has held that “the Government has already taken every reasonable

action to retrieve any remaining emails” and “there are no remaining emails for State to recover.”

Judicial Watch, Inc. v. Pompeo, 744 F. App’x 3, 4 (D.C. Cir. Dec. 4, 2018). Secretary Clinton’s

pending mandamus petition concerning Judicial Watch’s deposition request raises the issue of


                                                8
       Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 10 of 11



whether the case is moot as to Secretary Clinton and Ms. Mills in light of the D.C. Circuit’s prior

ruling. We respectfully reserve the right to supplement our opposition to the present motion de-

pending on the D.C. Circuit’s disposition of that petition.

                                         CONCLUSION

       Secretary Clinton respectfully requests that this Court deny Judicial Watch’s motion to

compel.

                                              Respectfully submitted,


                                              /s/ David E. Kendall

                                              David E. Kendall (D.C. Bar No. 252890)
                                              Katherine M. Turner (D.C. Bar No. 495528)
                                              Stephen L. Wohlgemuth (D.C. Bar. No. 1027267)
                                              WILLIAMS & CONNOLLY LLP
                                              725 Twelfth Street, N.W.
                                              Washington, DC 20005
                                              Telephone: (202) 434-5000
                                              Facsimile: (202) 434-5029
                                              dkendall@wc.com
                                              kturner@wc.com
                                              swohlgemuth@wc.com

                                              Counsel for Intervenor Hillary Rodham Clinton

April 29, 2020




                                                 9
       Case 1:14-cv-01242-RCL Document 165 Filed 04/29/20 Page 11 of 11



                                 CERTIFICATE OF SERVICE

       I, David E. Kendall, counsel for Intervenor Hillary Rodham Clinton, certify that, on April

29, 2020, a copy of this Opposition was filed via the Court’s electronic filing system, and served

via that system upon all parties required to be served.

                                                            /s/ David E. Kendall
                                                            David E. Kendall
